Title: Acct. of the Weather in Augt. [1773]
From: Washington, George
To: 




Augt. 1st. Weather clear and Warm, Wind Southerly.
 


2. Warm forenoon—a little Rain in the Afternoon.
 


3. Still Warm. Forenoon a little Cloudy with some Rain. Afternoon clear.
 


4. A Great deal of Rain fell this day and Night ground being throughly wet.
 


5. Clear with but little Wind & pleasant.
 


6. Flying Clouds with the Wind pretty fresh from the Southwest. Afternoon Cloudy—with a little Rain in the Evening. Weather pleasant.
 


7. Warm.
 


8. Very warm with Clouds in the Afternoon but no Rain.
 


9. Cloudy forenoon with appearances of Rain, but none fell.
 


10. Very warm with no wind in the forenoon.
 


11. Fine showers at different periods through the day being gentle & general in appearance.
 


12th. Warm, with little or no Wind throughout the day.
 


13. Again warm with the Wind pretty fresh from the Southwd. with Clouds & much appeare. of Rain in the Afternoon but none fell here.
 



14. Very warm with great Rain to the No. West. None or very little fell here.
 


15. Still warm & clear.
 


16. Rather Cooler but pleasant notwithstanding.
 


17. Clear and pretty warm with but little Wind, and that Southerly. Pretty Shower of Rain.
 


18. Calm still, & clear and very warm especially in the afternoon.
 


19. Wind at No. West & somewhat Cool in the Forenoon Warmer afterwards.
 


20. Very warm with some appearances of Rain but none fell here.
 


21. Clear with but little Wind and that Southerly. Also warm.
 


22. Clear and pretty warm, especially in the Afternoon. But little Wind and that Southerly.
 


23. Tolerably Cool Wind Northwardly with some appearances of Rain but little of which fell here.
 


24. Clear and Cool, especially in the forenoon. Wind being fresh from the Northwest.
 


25. Cool in the forenoon, but warmer afterwards; Wind Easterly.
 


26. Wind fresh from the Eastward all day. About Noon it set in to Raining & continued to do so more or less all day.
 


27. Clear and cool; Wind very fresh from the Northwest all day.
 


28. Warm again, with very little Wind and that Southerly.
 


29. Quite calm all day—also clear, warm, and growing.
 


30. Calm, Clear, and tolerably warm for the Season being.
 



31st. Wind fresh all day from the Southward with fine Rain now and then but not enough to wet any thing.
